WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                      June 30, 2022




In the Court of Appeals of Georgia
 A20A0544. THE STATE v. WALKER.

      HODGES, Judge.

      In State v. Walker,1 this Court vacated the trial court’s order dismissing

criminal charges against Sara Walker for want of prosecution, and remanded the case

to the trial court. The Supreme Court of Georgia reversed our opinion in Walker v.

State.2 We therefore vacate our earlier opinion, adopt the Supreme Court’s opinion

as our own, and affirm the judgment of the trial court.

      Judgment affirmed. Rickman, C. J., Barnes, P. J., Miller, P. J., Doyle, P. J.,

Dillard, P. J., McFadden, P. J., Mercier, Reese, Brown, Gobeil, Markle, Pipkin, JJ.,

and Senior Appellate Judge Herbert E. Phipps concur.


      1
          356 Ga. App. 170 (846 SE2d 438) (2020).
      2
          312 Ga. 640 (864 SE2d 398) (2021).